The jurisdiction of the Supreme Court is fixed by the Constitution, article VI, section II, Paragraph IV. All the appellate jurisdiction not specifically given to the Supreme Court is under the Constitution itself conferred upon the Court of Appeals. No provision of the Constitution confers jurisdiction upon this court in cases involving the validation of revenue-anticipation certificates. No equitable principles being involved, and no equitable relief being invoked, this court is without jurisdiction, as is conceded by counsel on both sides of the case, and it is therefore.
Transferred to the Court of Appeals. All the Justicesconcur.
                      No. 15515. SEPTEMBER 4, 1946.